 

EXHIBIT 10.1







OPTION TO PURCHASE ASSETS AGREEMENT




THIS OPTION is granted and effective as of June 18, 2014 (the "DATE OF GRANT"),
by ZOYDAN GAMES, INC., a Washington corporation (the “OPTIONOR"), HYDRODYNEX,
INC., a Nevada Corporation (“OPTIONEE”).  This OPTION TO PURCHASE ASSETS
AGREEMENT (the "AGREEMENT") is executed, effective as of the DATE OF GRANT, by
and between the OPTIONOR and the OPTIONEE.




RECITALS




A.

The OPTIONOR is desirous to grant an option to purchase the ZOYDAN GAMES ASSETS
(defined below) to the OPTIONEE (the “OPTION”) for good and valuable
consideration and the OPTIONEE is willing to accept this OPTION pursuant to the
terms and conditions defined below.




NOW, THEREFORE, the parties covenant and agree as follows:




1.




Assets Subject to Option and Option Price




The OPTIONOR hereby grants to the OPTIONEE the OPTION to purchase those specific
assets owned by the OPTIONOR (the “ZOYDAN ASSETS”), as more specifically defined
on Exhibit A annexed hereto, which is also Exhibit A of the form of Asset
Purchase Agreement annexed hereto as Exhibit B (the “ASSET PURCHASE AGREEMENT”).
 The OPTION may be exercised by the OPTIONEE in consideration for the payment of
(i) the issuance of Forty Two Million (42,000,000) Shares of the $.001 par value
restricted Common Stock of HYDRODYNEX, INC. (the “SHARES”), with the fair market
value of $.001 per share and (ii) the agreement, to be set forth in full in the
ASSET PURCHASE AGREEMENT.




The OPTION shall be exercisable by the OPTIONEE for a period of Sixty (60) Days
from the date of execution of this AGREEMENT.  The OPTION shall be subject to
all of the terms and conditions contained herein.




2.




Terms of the Option




The OPTION shall be subject to the following terms and conditions:




2.1

The total purchase price will consist of Forty Two Million (42,000,000) Shares
of the $.001 par value restricted common stock of HYDRODYNEX, INC.




a.

Upon exercise of the OPTION by the OPTIONEE, OPTIONEE shall deliver, within five
(5) business days a total of Forty Two Million (42,000,000) shares of par value
$.001 restricted common stock.




2.3

The OPTION may, subject to any limitations set forth in this Agreement, be
exercised at any time during Sixty (60) day term of this Agreement, subject to
the terms, conditions and events specified in Section 2.1 (a) above.




2.4

The OPTION must be exercised, if at all, on an all or none basis.








--------------------------------------------------------------------------------



2.5

Any shares of Common Stock of issued by the OPTIONEE to the OPTIONOR pursuant to
the exercise of the OPTION, shall not be subject to repurchase by the OPTIONEE.




3.




Limitations on Exercisability of the Option




The exercise of the OPTION hereby granted, shall be subject to all of the terms
and conditions of this AGREEMENT, including, without limitation, the provisions
relating to termination of the OPTION.




4.




Exercise of the Option




The OPTION shall be exercised by: (a) delivering to the OPTIONOR a written
notice of exercise in the form of letter attached hereto as Exhibit "C", and an
executed copy of the ASSET PURCHASE AGREEMENT , (b) if required by the OPTIONOR
at OPTIONEE'S expense, the OPTIONEE will provide a legal opinion letter,
satisfactory in form and substance to the OPTIONOR, to the effect that the
exercise of the OPTION by the OPTIONEE, the acquisition of the ZOYDAN ASSETS
from the OPTIONOR and the issuance of the SHARES to the OPTIONOR,  may be
effected without registration of such stock under the Securities Act of 1933, as
amended (the "1933 Act"), or any applicable state securities laws.




Within Five (5) business days after the OPTION is exercised, a certificate for
Forty Two Million (42,000,000) shares of par value $.001 restricted Common Stock
 issued by the PARENT represents the full payment for the purchase of the ZOYDAN
ASSETS by the OPTIONEE, shall be delivered by the OPTIONEE.




5.




Transferability of the Option




The OPTION shall NOT be transferable or exercisable by any person other than the
OPTIONEE, without prior written approval of the OPTIONOR.




6.




Warranties and Representations




By executing this Agreement, the OPTIONEE accepts the OPTION and represents and
warrants to the OPTIONOR and covenants and agrees with the OPTIONOR as follows:




6.1

The OPTIONEE agrees to abide by all of the terms and conditions of this
AGREEMENT.




6.2

The OPTIONOR recognizes, agrees and acknowledges that no registration statement
under the 1933 Act, or under any state securities laws, has been or will be
filed with respect to any of the SHARES issued by the OPTIONEE and to be
acquired by the OPTIONOR as part of this transaction and the exercise of the
OPTION.  The SHARES will be issued pursuant to available exemptions.  THE SHARES
will be deemed to be restricted and non-saleable.




6.3

Except for the initial distribution of the Forty Two Million (42,000,000) shares
to the shareholder of ZOYDAN GAMES, INC., the OPTIONOR or it assigns agree not
to sell, transfer or otherwise








2




--------------------------------------------------------------------------------

dispose of any of the SHARES acquired upon exercise of the OPTION, except as
specifically permitted by exemptions available, the filing of a registration
statement and any applicable state and federal securities laws.




7.




Indemnification




Each of the parties, the OPTIONOR and the OPTIONEE agree to indemnify the other
party, and hold the other party harmless from and against any loss, claim or
liability, including attorney's fees or other legal expenses incurred in the
defense thereof, incurred by the such other party, as a result of any breach by
a party of, or any inaccuracy in, any representation, warranty, covenant or
other provision contained in this AGREEMENT.




8.




Access to Information




The OPTIONEE agrees to make available to the OPTIONOR upon written request, such
public information regarding HYDRODYNEX, INC. that has in the past or is from
time to time hereafter made generally available to its shareholders and on file
with the Securities Exchange Commission.




9.




Rights as Shareholder




The OPTIONOR shall have no rights as a shareholder of HYDRODYNEX, INC. on
account of this AGREEMENT nor on account of the OPTIONEE’s currently holding the
OPTION to acquire the SHARES.




10.




Tax Withholding




If, in connection with the exercise of the OPTION or any sale, transfer or other
disposition of any of the SHARES acquired from the OPTIONOR in connection with
the exercise of the OPTION, the OPTIONOR may be required by applicable federal,
state or local law to withhold any amount on account of income or similar taxes,
the OPTIONOR agrees to pay and assume full legal liability for all taxes due as
a result of the exercise of this OPTION TO PURCHASE ASSETS AGREEMENT.




11.




Further Assurances




The OPTIONEE and OPTIONOR agree from time to time to execute such additional
documents as the parties to this AGREEMENT may reasonably require in order to
effectuate the purposes of this Agreement.




12.




Binding Effect




This Agreement shall be binding upon the OPTIONEE and its heirs, successors and
assigns.











3




--------------------------------------------------------------------------------

13.




Entire Agreement; Modifications




This AGREEMENT constitutes the entire agreement and understanding between the
OPTIONOR and the OPTIONEE, regarding the subject matter hereof.  No waivers,
alterations or modifications of the OPTION or this Agreement shall be valid
unless in writing and duly executed by the party against whom enforcement of
such waiver, alteration or modification is sought.  The failure of any party to
enforce any of its rights against the other party for breach of any of the terms
of the OPTION or this Agreement shall not be construed a waiver of such rights
as to any continued or subsequent breach.




14.




Governing Law




The laws of the State of Nevada shall govern the OPTION and this Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.






















"OPTIONOR"

"OPTIONEE"










By: /s/ Rockwell Rutter           

By: /s/ Jerod Edington       

ZOYDAN GAMES, INC.  

HYDRODYNEX, INC.

Name: Rockwell Rutter, President

Name: Jerod Edington, President











4




--------------------------------------------------------------------------------

EXHIBIT A




OPTION TO PURCHASE ASSETS AGREEMENT




ZOYDAN ASSETS




At the closing following will be acquired by the OPTIONEE:




I.




II.




III.








5




--------------------------------------------------------------------------------




EXHIBIT B

ASSET PURCHASE AGREEMENT







ASSET PURCHASE AGREEMENT dated as of ___________ ____, 2014 (this “Agreement”)
by and among Hydrodynex, Inc., a Nevada corporations (the “Buyer”) and Zoydan
Games, Inc., a Washington corporation (the “Seller”; each a “Party” and
collectively the “Parties”).

W I T N E S S E T H:

WHEREAS, the Seller and the Buyer executed an Option to Purchase Assets
Agreement dated June 18, 2014, pursuant to which the Buyer was granted an option
(the “Option”) to acquire certain assets of Seller known as the “Zoydan Assets”.
 Subject to approval by the Shareholders of Hydrodynex, Inc., the Option to
Purchase Assets Agreement will be exercised by the Buyer.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and for other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, and intending to be legally bound
hereby, the Buyer and the Seller hereto agree as follows:



PURCHASE AND SALE OF ASSETS


Purchase and Sale of the Zoydan Assets.




Upon the terms and subject to the conditions of this Agreement, at the Closing
the Seller shall sell, transfer, convey, assign and deliver free from all liens,
charges and encumbrances to the Buyer, and the Buyer shall purchase, acquire and
accept from the Seller, on the Closing Date (as defined herein), all right,
title and interest in and to the Zoydan Assets owned by the Seller as described
in Exhibit A and to the contracts and agreements listed in Exhibit B (the
“Assumed Contracts”).




Assumption of Liabilities; Excluded Liabilities.




Except for the Assumed Contracts listed in Exhibit B, the Buyer shall not assume
or be bound by any obligations or liabilities of the Seller or any Affiliate of
the Seller of any kind or nature, known, unknown, accrued, absolute, contingent
or otherwise, whether now existing or hereafter arising.




Purchase Price.




The aggregate purchase price (the “Purchase Price”) for the Zoydan Assets shall
be (i) 42,000,000  unregistered shares of Common Stock of Hydrodynex, Inc., at
an agreed-upon fair market value of $0.001 per share.




On the Closing Date, the Seller shall deliver all the necessary documentation to
confirm that all right, title and interest to the Zoydan Assets have been
legally conveyed to the Buyer and deeds to the mineral rights filed in the
appropriate county in the state of North Dakota.  Hydrodynex, Inc. within Five
(5) business days will deliver a physical stock certificate to the Seller in the
amount of Forty Two Million (42,000,000) shares.  It being understood that these
shares will be subsequently broken down and transferred to the members of the
Zoydan Games, Inc.  If required, the Buyer and each beneficial owner will agree
to execute a standard








6




--------------------------------------------------------------------------------

investment letter and deliver to the Buyer’s independent stock transfer agent.
 Each Party (beneficial owner or shareholder of the Zoydan Games, Inc.) shall in
a timely manner sign and agree to return documentation, receipts or audit
confirmations required in connection with this transaction.




Closing; Closing Date.




The closing of the purchase and sale provided for in this Agreement (herein
called the “Closing”) shall be held at the offices of the Seller or such
location at to me mutually agreed upon by the Buyer and Seller  on or before the
fifth business date after the date hereof or such other location, date and time
as to which the parties may agree (such date and time being referred to herein
as the “Closing Date”).




Items to be Delivered at the Closing by Seller.




At the Closing, the Seller shall deliver or cause to be delivered to Hydrodynex,
Inc.:




An executed Bill of Sale in form reasonably satisfactory to the Buyer .




If required by the Buyer, lien searches and such other instruments showing that
there were no financing statements, judgments, taxes or other liens outstanding
against the Zoydan Assets sold pursuant to this Agreement.




All consents required with respect to the assignment of the Assumed Contracts.




Requisite consent or approval of the Board of Directors of Zoydan and written
consent of sixty six and two thirds percent of the shareholders of the Seller,
related to the conveyance of the Zoydan Assets or the majority vote of the
shareholders at a special meeting of the Zoydan shareholders.




Items to be Delivered at the Closing by Buyer.




At the Closing, the Buyer shall deliver to the Seller:




Within Five (5) business days, a physical stock certificate in the amount of
Forty Million (42,000,000) shares of $.001 par value restricted common stock.




Post-Closing Access.




After the Closing, the Buyer agrees upon request to provide to the Seller and
its accountants and attorneys, for any reasonable legal or business purpose,
including defending third party claims and preparing such tax returns of the
Seller as may be reasonably required after the Closing, copies of relevant
portions of the books and records of the Seller delivered to the Buyer under
this Agreement.




Further Assurances.




Each Party shall, from time to time on being reasonably required to do so by the
other Party, now or at any time in the future, do or procure the doing of all
such acts and/or execute or procure the execution of all such documents in a
form reasonably satisfactory to the other Party as the other Party may
reasonably consider necessary for giving full effect to this Agreement and
securing to the other Party the full benefit of the rights, powers and remedies
conferred upon the other Party in this Agreement.




The Seller shall promptly transfer or deliver to the Buyer any of the Zoydan
Assets delivered to, or retained








7




--------------------------------------------------------------------------------

or received by, Seller after the Closing Date.




Allocation of Purchase Price.




The Purchase Price shall be allocated among the Assets being sold and
transferred hereunder in the manner required by Treasury Regulation §1.1060-1T
as determined by the Buyer (the “Allocation”).  The Parties agree that: except
as otherwise required by law (i) the Allocation shall be binding on the parties
for all federal, state, local and foreign tax purposes, and (ii) the parties, if
required, shall file respective federal income tax returns consistent IRS Forms
8594 - Asset Acquisition Statements under Section 1060, including any required
IRS forms, Schedules or amendments thereto, which shall reflect the allocation
set forth in the Allocation pursuant to this Section.



REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby represents and warrants to the Buyer as follows:




Organization and Qualifications of Seller.




The Seller is a corporation duly formed, validly existing and in good standing
under the laws of the state of Nevada with all requisite power and authority to
own, sell and transfer the Zoydan Assets and to carry on its business as
currently conducted.  




Authority; Binding Obligation.




The Seller has the requisite authority and power to enter into, execute and
deliver this Agreement and each agreement, document and instrument to be
executed and delivered by the Seller, pursuant to this Agreement (collectively
the “Seller Documents”) and to perform their respective obligations hereunder.
 The execution, delivery and performance by the Seller of this Agreement and
each such other agreement, document and instrument have been duly authorized by
all necessary action of the Seller.  This Agreement has been duly executed and
delivered by the Seller and constitutes a valid and binding obligation of the
Seller, enforceable in accordance with its terms hereof and each of the Seller
Documents constitutes, or when executed and delivered will constitute, valid and
binding obligations of the Seller, enforceable in accordance with their terms.




No Conflict; Required Consents.  




The execution, delivery and performance by the Seller of this Agreement and the
Seller Documents, the fulfillment of and compliance with the terms and
provisions hereof and the consummation by the Seller of the transactions
contemplated hereby, do not and will not: (i) as to the Seller only, conflict
with, or result in any violation pursuant to any provision of, the Articles of
Organization, the Existing Operating Agreements and all amendments thereto
(collectively, the “Governing Documents”) of Seller; (ii) conflict with, result
in any material breach of, or constitute a material default (or an event that
with notice or lapse of time or both would become a material default) or result
in the termination or acceleration under any agreement to which Seller is a
party or by which Seller, or any of the Zoydan Assets, may be bound; (iii)
result in or require the creation or imposition of, or result in the
acceleration of, any indebtedness or any lien of any nature upon, or with
respect to any of the Zoydan Assets transferred to the Buyer; (iv) require any
consent, approval, authorization or permit of, or filing with or notification
to, any Person not party to this Agreement.








8




--------------------------------------------------------------------------------

Personal Property.




The Seller has good title to, or a valid legal interests in or valid rights
under contract to sell and transfer, all of the mineral rights and existing
leases to the Buyer.  None of assets are subject to any mortgage, pledge, lien,
conditional sale agreement, security agreement, encumbrance, fixed charge or
floating charge, or other charge except as specifically disclosed.




The Zoydan Assets will be sufficient to allow the Buyer to utilize in any manner
deemed appropriate subsequent to the Closing.  The Seller is the legal and
beneficial owner of the Zoydan Assets, free and clear of any lien, encumbrance,
pledge, mortgage, security interest, lease charge, conditional sale’s contract,
option, restriction, reversionary interest right of first refusal, voting trust
arrangement, preemptive right, claim under bailment or storage contract,
easement or any other adverse claim or right whatsoever, and the Seller has full
right, power and authority to sell, transfer, assign, convey and deliver all of
the Zoydan Assets to be sold by it hereunder and delivery thereof will convey to
the Buyer good, absolute and marketable title to said Zoydan Assets, free and
clear of any liens.  Upon delivery of the Zoydan Assets to the Buyer pursuant to
the provisions of this Agreement, the Buyer will acquire good, valid and
marketable title to the Zoydan Assets, free and clear of any and all liens.




Taxes.




The Seller confirms that it shall pay any taxes of any kind due relating to
itself or the sale of the Zoydan Assets that have or may become due for all
periods which end prior to or which include the Closing Date.




Material Contracts.




The Seller has provided to the Buyer a true, correct and complete list of all
material contracts (the “Material Contracts”) to which the Seller is a party or
bound which affect, directly or indirectly, any of the Zoydan Assets.  All the
Material Contracts are assignable and the Seller is not a party to or subject to
any written agreement, arrangement or understanding, which, either individually
or in the aggregate, are material to the sale of the Zoydan Assets by the Seller
to the Buyer.  All such Material Contracts are valid, subsisting, in full force
and effect and binding upon the Seller and the other Parties thereto and
enforceable in accordance with their terms, subject to the qualifications that
enforcement of the rights and remedies created thereby are subject to the
effects of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or subject to the effects of general equitable principles (whether considered in
a proceeding in equity or at law).  The Seller confirms that it has satisfied in
full or provided for all its liabilities and obligations thereunder requiring
performance prior to the date hereof, is not in default under any of them, nor
does any condition exist that with notice or lapse of time would constitute such
a default




Compliance With Laws.




The Seller has all permits, registrations, licenses, certifications, orders and
other approvals which are material to the Zoydan Assets and is in compliance in
all material respects with all applicable Federal, state, local or foreign
statutes, ordinances, orders, judgments, decrees and rules and regulations
promulgated by any governmental authority which is required for it to operate
the Zoydan Assets as presently conducted and all such permits, licenses, orders
and approvals are in full force and effect and no suspension or cancellation of
any of them is pending or, to the  knowledge of the officers and directors of
the Seller, threatened and Seller has not received notice of a violation or
alleged violation of any such statute, ordinance, order, rule or regulation
relating to the Zoydan Assets.











9




--------------------------------------------------------------------------------

Certain Business Practices.




No officer, director or stockholder of the Seller, and no employee, consultant,
agent or other representative of the Seller or any other person acting on behalf
of the Seller has, directly or indirectly, ever given or agreed to give any
illegal, unethical or improper gift or similar benefit to any customer,
supplier, distributor, governmental employee or other Person who is or may be in
a position to help or hinder the Seller or assist the Seller in connection with
any actual or proposed transaction relating to the Zoydan Assets.




Copies of Documents.




The Seller has made available for inspection and copying by the Buyer and its
counsel complete and correct copies of all documents that are material to the
Zoydan Assets.




Broker Fees.




No broker or finder is entitled to any brokerage fees, commission or finder’s
fee in connection with the transactions contemplated by this Agreement or any
other agreement contemplated hereby.




Zoydan Assets.




Upon the Closing, the Seller shall have conveyed, transferred and assigned to
the Buyer all assets, contracts and information with respect to the Zoydan
Assets required to be delivered pursuant to this Agreement, which will allow the
Buyer to operate the Zoydan Assets after the Closing Date in the manner
reasonably conducted and utilized by the Seller prior to the Closing Date.

Disclosure.

None of the representations or warranties of the Seller contained in this
Agreement and in the certificates, exhibits and schedules delivered by the
Seller pursuant to this Agreement contain any untrue statement of a material
fact, or omit to state a material fact necessary in order to prevent such
representations and warranties from being misleading in light of the
circumstances under which they were made.



REPRESENTATIONS AND WARRANTIES OF THE BUYER; COVENANTS




The Buyer hereby makes the following representations and warranties to the
Seller.

Organization; Authority; Binding Obligation.

The Buyer is duly organized, validly existing and in good standing under the
laws of the State of Nevada.  The Buyer has the requisite authority and power,
pursuant to a resolution passed by the majority of its board of directors to
enter into, execute and deliver this Agreement and each agreement, document and
instrument to be executed and delivered by the Buyer pursuant to this Agreement
(collectively the “Buyer Documents”) and to perform its obligations hereunder.
 The execution, delivery and performance by the Buyer of this Agreement and each
such other agreement, document and instrument have been duly authorized by all
necessary action of the Buyer.  This Agreement has been duly executed and
delivered by the Buyer and each of the Buyer Documents constitutes, or when
executed and delivered will constitute, valid and binding obligations of the
Buyer, as the case may be, enforceable in accordance with their terms.








10




--------------------------------------------------------------------------------

No Conflict; Required Consents.

The execution, delivery and performance by the Buyer of this Agreement and the
Buyer Documents, the fulfillment of and compliance with the terms and provisions
hereof and thereof and the consummation by  the Buyer of the transactions
contemplated hereby and thereby, do not and will not: (i) conflict with, or
violate or result in any violation pursuant to any provision of, the Governing
Documents of the Buyer, as the case may be; (ii) conflict with, result in any
material breach of, or constitute a material default (or an event that with
notice or lapse of time or both would become a default) or result in the
termination or acceleration under any material agreement to which the Buyer is a
party or by which the Buyer may be bound; or (iii) except as set forth herein,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Person not party to this Agreement.

Broker Fees.

No broker or finder is entitled to any brokerage fees, commission or finders’
fee in connection with the transactions contemplated by this Agreement or any
other agreement contemplated hereby.

Disclosure.

None of the representations or warranties of the Buyer contained in this
Agreement and in the certificates, exhibits and schedules delivered by the Buyer
pursuant to this Agreement contain any untrue statement of a material fact, or
omit to state a material fact necessary in order to prevent such representations
and warranties from being misleading in light of the circumstances under which
they were made.

Notice of Default.

Promptly upon the occurrence of, or promptly upon the Parties becoming aware of
the impending or threatened occurrence of, any event which would cause or
constitute a breach or default, or would have caused or constituted a breach or
default had such event occurred or been known to such Party prior to the date
hereof, of any of the representations, warranties or covenants of such Party
contained in or referred to in this Agreement or in any Schedule referred to in
this Agreement, or of its inability to satisfy any conditions of Closing, such
Party shall give detailed written notice thereof to the other Party and shall
use its best efforts to prevent or promptly remedy the same.

Consummation of Agreement.

The Parties hereto shall use their best efforts to perform and fulfill all
conditions and obligations on its part to be performed and fulfilled under this
Agreement, to the end that the transactions contemplated by this Agreement shall
be fully carried out.  Until the Closing or the termination of this Agreement,
except as mutually agreed in writing by the Parties, neither the Seller nor any
of their employees, representatives or agents shall, directly or indirectly,
solicit, encourage, initiate or induce the making of any inquiries or proposals
for the acquisition of any of the Zoydan Assets, any capital stock of the Seller
or furnish information to, or engage in negotiations relating to the foregoing
or otherwise cooperate in any way with, or accept any proposal relating to the
foregoing from, any Person or group other than the Buyer and their respective
officers, employees, representatives or agents, and the Seller shall restrict
any such employee, representative or agent from doing any of the foregoing.

Notice to Third Parties.  








11




--------------------------------------------------------------------------------

After the Closing, at the request of the Buyer, the Seller and the Buyer shall
send a jointly executed letter to those persons and entities as the Buyer may
request notifying such persons or entities of the consummation of the
transactions contemplated by this Agreement.

Confidentiality.

The Seller agrees that, after the Closing has been consummated, that each Party
and its respective officers, directors, agents, representatives and employees
and affiliates (collectively, its “Representatives”) will hold in strict
confidence, and will not distribute or make available, any confidential or
proprietary data or information that is used in connection with or related to
the Zoydan Assets:

information which, as of the date hereof, is published or otherwise generally
available to the public;

information which after the date hereof becomes available to the public other
than through an act or omission of the Seller or its Representatives which is in
violation of the provisions hereof;

information rightfully acquired from a third party which did not obtain such
information under a pledge of confidentiality;

information which is developed by the disclosing Party independently of the
relationship established by this Agreement; or

information which is compelled to be disclosed by legal process, in which case
the Seller shall notify the Buyer as soon as practicable after it becomes aware
of such requirement, and shall cooperate with the Buyer in obtaining a
protective order.

Maintenance of Insurance.

Until the Closing Date, the Seller will maintain in full force and effect all
applicable insurance policies, and will comply with all laws affecting the
operation of the Zoydan Assets consistent with prior practices and will give the
Buyer notice of any unusual event or circumstance affecting the Zoydan Assets
which the Seller becomes aware of; provided, however, that the Buyer shall be
responsible for procuring its own insurance policies on and after the Closing.

Supplements to Schedules.

Prior to the Closing, the Parties will supplement or amend the Schedules hereto
with respect to any matter hereafter arising which, if existing or occurring at
the date of this Agreement, would have been required to be set forth or
described in such Schedules.  No supplement or amendment of the Schedules made
pursuant to Section 4.9 shall be deemed to cure any breach of any representation
or warranty made in this Agreement unless the other Parties specifically agree
thereto in writing.

Compliance.

Each Party shall use its best efforts to take or cause to be taken, all action
and do or cause to be done all things necessary, proper or advisable to
consummate the transactions contemplated by this Agreement, including, without
limitation, to obtain all consents, approvals and authorization of third
parties, and to make all filings with and give all notices to third parties
which may be necessary or required to be obtained








12




--------------------------------------------------------------------------------

by it in order to effectuate the transactions contemplated hereby and to
otherwise comply and fulfill such Party’s obligations hereunder and thereunder.
  

Severability of Covenants.  

The Seller and the Buyer agree that the foregoing covenants are reasonable and
valid in geographical and temporal scope and in all other respects and that the
Seller has received full and adequate consideration therefore.  If any court
determines that any of such covenants or any part thereof is invalid or
unenforceable, the remainder of such covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.  If any
court determines that any of the foregoing covenants, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision, and
should such court reduce the duration or scope of such provision, as the case
may be, such provision in its reduced form shall then be enforceable.



CONDITIONS OF CLOSING

Conditions to the Obligations of the Buyer.

The obligation of the Buyer to consummate this Agreement and the transactions
contemplated hereby is subject to the fulfillment, prior to or at the Closing,
of all of the following conditions precedent and the delivery of the following
documents:

Representations and Warranties.  

Each of the representations and warranties of the Seller contained in Article II
shall be true and correct in all material respects as though made on and as of
the Closing.

Covenants.  

The covenants and agreements contained in this Agreement to be complied with by
the Seller at or before the Closing shall have been complied with in all
material respects.

Delivery of Required Consents.  

The Seller shall deliver to the Buyer the consents required pursuant to Section
1.5(d).

Certificate From Officers.  

The Seller shall deliver to the Buyer a certificate signed by the Seller and
addressed to the Buyer dated as of the Closing to the effect that the statements
set forth in paragraph (a), (b) and (c) above in this Section 4.1 are true and
correct.

Deliveries of the Seller.

All deliveries required to have been made by the Seller under Section 1.5 at the
Closing shall have been delivered.








13




--------------------------------------------------------------------------------

Conditions to Obligations of Seller.

The Seller’s obligation to consummate this Agreement and the transactions
contemplated hereby is subject to the fulfillment, prior to or at the Closing,
of all of the following conditions precedent and the delivery of the following
documents:

Representations and Warranties.

Each of the representations and warranties the Buyer contained in Article III
shall be true and correct in all material respects as though made on and as of
the Closing.

Covenants.

The covenants and agreements contained in this Agreement to be complied with by
the Buyer at or before the Closing shall have been complied with in all material
respects.

Certificate From Officers.

The Buyer shall deliver to the Seller a certificate signed by the Buyer and
addressed to the Seller dated as of the Closing to the effect that the
statements set forth in paragraph (a) and (b) above in this Section are true and
correct.

Deliveries of the Buyer.

All deliveries required to have been made by the Buyer under Section 1.6 at the
Closing shall have been delivered.

Conditions to Obligations of All Parties to Close.

The respective obligations of each Party hereunder are subject to the
satisfaction, at or before the Closing, of all of the conditions set out below.




Absence of Litigation.

There shall not have been issued and be in effect any preliminary or permanent
injunction or other order of any court or tribunal of competent jurisdiction
which (i) prohibits or makes illegal the purchase by the Buyer of the Zoydan
Assets, (ii) would require the divestiture by the Buyer of all or a material
portion of the Zoydan Assets as a result of the transactions contemplated
hereby, or (iii) would impose limitations on the ability of the Buyer to
effectively exercise full rights of ownership of the Zoydan Assets, or of a
material portion of the Zoydan Assets as a result of the transactions
contemplated by this Agreement, or (iv) under any Applicable Law, enjoins or
otherwise materially impairs the consummation of the transactions contemplated
by this Agreement.  “Applicable Law” shall mean, with respect to any Person, any
domestic or foreign, federal, state or local statute law, ordinance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree or other requirement of any authority applicable to such Person
or any of its affiliates or any of their respective properties, assets,
officers, directors general partners, managers, employees, consultants or agents
(in connection with such officer’s director’s general partner’s, manager’s
employees, consultant’s or agent’s activities on behalf of such Person or by one
of its affiliates).








14




--------------------------------------------------------------------------------

No Injunction.

On the Closing Date there shall be no effective injunction, writ, preliminary
restraining order or any order of any nature issued by a court of competent
jurisdiction directing that the transactions provided for herein or any of them
not be consummated as so provided or imposing any conditions on the consummation
of the transactions contemplated hereby which the Buyer deems unacceptable in
its sole discretion.



RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING

Survival of Warranties.

With the exception of those covenants which are to be performed after the
Closing which shall survive until a claim thereon is barred by the applicable
statute of limitation, each representation, warranty, covenant and agreement
contained herein or in any Seller Document or Buyer Document shall survive the
execution and delivery of this Agreement and the Closing and shall thereafter
terminate and expire on the third (3rd) anniversary of the Closing Date (or such
longer period as set forth in the succeeding sentences).  The obligation of the
Seller to indemnify the Buyer with respect to any liability of the Seller not
expressly assumed hereunder by the Buyer, shall survive until the third (3rd)
anniversary of the Closing Date.  There shall be no limit on the survival of the
indemnification obligations of the Seller for breaches of the representations or
warranties made as to the transfer of legal and valid title to the Zoydan
Assets.  The indemnification obligations of the Seller for breaches of the
representation and warranties made with respect to Taxes or Tax matters shall
survive until ninety days following the expiration of the applicable statute of
limitations.  If written notice of a claim has been given prior to the
expiration of the applicable representation, warranty, covenant or agreement,
than such claim shall survive the expiration of the relevant representation,
warranty, covenant or agreement until the final resolution of such claim.

Delivery of Property Received by the Seller or the Buyer After Closing.

From and after the Closing, the Buyer shall have the right and authority to
collect, for the account of the Buyer, all Zoydan Assets which shall be
transferred or are intended to be transferred to the Buyer as part of the Zoydan
Assets as provided in this Agreement.  The Seller agrees that it will transfer
or deliver to the Buyer promptly after the receipt thereof, any other property
which the Seller received after the Closing Date in respect of any assets
transferred or intended to be transferred to the Buyer as part of the Zoydan
Assets under this Agreement.



TERMINATION

Right to Terminate.

Notwithstanding anything to the contrary set forth in this Agreement, this
Agreement may be terminated and the transactions contemplated herein abandoned
at any time prior to the Closing:

by mutual written consent of the Parties hereto;

by either the Buyer or the Seller if the Closing shall not have occurred within
30 days of the date of this Agreement; provided, however, that the right to
terminate this Agreement shall not be available to any








15




--------------------------------------------------------------------------------

Party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Closing Date to occur on or before
such date;

by the Seller if the Buyer (i) breaches its representations and warranties, (ii)
fails to comply with any of its covenants or agreements contained herein, or
(iii) if any of the conditions to closing set forth are not satisfied or capable
of being satisfied on or before the Closing Date; or

by the Buyer if the Seller (i) breaches its representations and warranties, (ii)
fails to comply with any of its covenants or agreements contained herein, or
(iii) if any of the conditions to closing set forth are not satisfied or capable
of being satisfied on or before the Closing Date.

Obligations to Cease.

Subject to the next sentence, if this Agreement is terminated pursuant to
Section 6.1 hereof, all rights and obligations of the Parties under this
Agreement shall thereafter terminate and there shall be no liability of any
party hereto to any other Party except for the obligations set forth in Sections
8.1 and 8.8 hereof.  Termination of this Agreement pursuant to Section 6.1 shall
not, however, limit or impair any remedies that the terminating Party may have
with respect to a breach or default by the other Party prior to the date of
termination of its representations, warranties, covenants or agreements or
obligations under this Agreement.

Termination Upon Default.

Either party may terminate this Agreement by giving notice to the other on or
prior to the Closing Date, without prejudice to any rights or obligations it may
have, if (a) after written notice of termination specifying the subsection of
Section 6.1 in the case of a breach which  is by nature incapable of being
cured, or written notice of the termination specifying the subsection of Section
6.1 and the passage of ten (10) Business Days, or such shorter period as may end
upon the scheduled Closing Date in the case of grounds for termination which by
its nature is capable of being cured, the other party has failed in the due and
timely performance of any of its covenants or agreement.



INDEMNIFICATION

Indemnification of the Seller.  

The Buyer shall, from and after the Closing, defend and promptly indemnify and
hold harmless Seller, each of its affiliates, and each of their respective
stockholders, members, partners, directors, officers, managers, employees,
agents, attorneys and representatives (collectively the “Seller Indemnified
Parties”), from, against any and all Losses, suffered or incurred by any such
party and which may arise out of or result from (i) any breach of any
representation, warranty, covenant or agreement of Buyer contained in this
Agreement or in any other Buyer Documents, (ii) any breach or failure of
observance or performance of any covenant, agreement or commitment made by the
Buyer hereunder or under any document or instrument relating hereto or executed
pursuant hereto, and (iii) the enforcement by any Seller Indemnified Party of
any of its rights under any other covenants contained in this Agreement or any
other Buyer Document.  

Indemnification of the Buyer.








16




--------------------------------------------------------------------------------

The Seller shall, from and after the Closing, defend, indemnify, and hold
harmless the Buyer, and its officers, directors, stockholders and affiliates
(collectively “Buyer Indemnified Parties”) from, against, for and in respect of
and pay any and all Losses suffered, sustained, incurred or required to be paid
by the Buyer by reason of (i) any and all obligations and liabilities of Seller,
other than obligations arising and required to be performed under the Assumed
Contracts after the Closing; (ii) any breach of any representation, warranty,
covenant or agreement of Seller contained in this Agreement or any other Seller
Document, (iii) the enforcement by any Buyer Indemnified Party of any of its
rights under any other indemnification covenant contained in this Agreement or
any other Seller Document, (iv) any claims, suits, actions, complaints,
allegations or demands which have been or may be brought against Seller or any
of its affiliates and any of their respective officers, directors, employees or
agents with respect to infringement of or by the Intellectual Property; (v) any
failure to comply with the laws relating to bulk transfers or fraudulent
conveyances applicable to the transaction contemplated by this Agreement; (vi)
any failure to obtain any consents to assign the Assigned Contracts hereto.  

Notice to Indemnifying Party.

Any party (the “Indemnified Party”) seeking indemnification pursuant to this
Agreement shall promptly give the party from whom such indemnification is sought
(the “Indemnifying Party”) written notice of the matter with respect to which
indemnification is being sought, which notice shall specify in reasonable
detail, if known, the amount or an estimate of the amount of the liability
arising therefrom and the basis of the claim or indemnification obligation.
 Such notice shall be a condition precedent to any liability of the Indemnifying
Party for indemnification hereunder, but the failure of the Indemnified Party to
give such prompt notice shall not adversely affect the Indemnified Party’s right
to indemnification hereunder except, and only to the extent that, in the case of
a claim made by a third party, the defense of that claim is materially prejudice
by such failure.

Third Party Claims.




Defense by Indemnifying Party.

In connection with any indemnification claim arising out of a claim or legal
proceeding (a “Third Party Claim”) by a Person who is not a party to this
Agreement, the Indemnifying Party at its sole cost and expense may, upon written
notice to the Indemnified Party, assume the defense of any such Third Party
Claim if it acknowledges to the Indemnified Party in writing its obligations to
indemnify the Indemnified Party with respect to such Third Party Claim (subject
to any limitations on such liability contained in this Agreement and provides
reasonable assurances that it has the resources (both financial and personnel)
to maintain the assumption of such defense (the “Reasonable Assurances”).  If
the Indemnifying Party assumes the defense of any such Third Party Claim, it may
use counsel of its choice to prosecute such defense, subject to the approval of
such counsel by the Indemnified Party, which approval shall not be unreasonably
withheld or delayed.  The Indemnified Party shall be entitled to participate in
(but not control) the defense of any such Third Party Claim, with its counsel
and at its own expense.  If the Indemnifying Party assumes the defense of any
such Third Party Claim, the Indemnifying Party shall take all steps necessary to
pursue the resolution thereof in a prompt and diligent manner, and the
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party all witnesses, pertinent records,
materials and information in the Indemnified Party’s possession or its control
relating thereto as are reasonably required by the Indemnifying Party, without
cost to the Indemnifying Party.  The Indemnifying Party shall be entitled to
consent to a settlement of, or the stipulation of any judgment arising from, any
such Third Party Claim, with the consent of the Indemnified Party, which consent
shall not be unreasonably withheld or delayed; provided, however that no such
consent shall be








17




--------------------------------------------------------------------------------

required from the Indemnified Party if (i) the Indemnifying Party pays or causes
to be paid all Losses (defined below) arising out of such settlement or judgment
concurrently with the effectiveness thereof (as well as all other Losses
theretofore incurred by the Indemnified Party which then remain unpaid or
unreimbursed), (ii) in the case of a settlement, the settlement is conditioned
upon a complete release by the claimant of the Indemnified Party, and (iii) such
settlement or judgment does not require the encumbrance of any asset of the
Indemnified Party or impose any restriction upon its conduct of business or
otherwise adversely affect its business.  “Losses” shall be defined as all
damages, awards, judgments, assessments, fines, penalties, charges, costs,
expenses and other payments however suffered or characterized, all interest
thereon, all costs and expenses of investigating any claim, lawsuit of
arbitration and any appeal therefrom, all reasonable attorneys’, accountants’,
investment bankers’, and expert witness’ fees incurred in connection therewith,
whether or not such claim, lawsuit or arbitration is ultimately defeated and,
subject to ARTICLE VII, all amounts paid incident to any compromise or
settlement of any such claim, lawsuit or arbitration; provided, however, that
“Losses” shall not include any punitive or consequential damages.

Defense by Indemnified Party.  

If the Indemnifying Party acknowledges in writing its obligation to indemnify
the Indemnified Party with respect to such Third Party Claim but declines to
assume and control the defense thereof or fails to give notice of its intention
to do so to the Indemnified Party within fifteen (15) days after its receipt of
notice of such Third Party Claim from the Indemnified Party or fails to provide
the Reasonable Assurances, the Indemnified Party shall have the right to assume
and control the defense of such Third Party Claim; the Indemnifying Party shall
cooperate with the Indemnified Party in such defense and make available to the
Indemnified Party, at the Indemnifying Party’s expense, all such witnesses,
records, materials and information in the Indemnifying Party’s possession or
under its control relating thereto as are reasonably required by the Indemnified
Party; and the Indemnifying Party shall be permitted to join in the defense of
(but not control) such Third Party Claim and employ counsel at its expense.  No
such Third Party Claim may be settled by the Indemnified Party without the prior
written consent of the Indemnifying Party, which shall not be unreasonably
withheld.  

Dispute as to Indemnification Responsibility.

If the Indemnifying Party does not acknowledge in writing its obligation to
indemnify the Indemnified Party with respect to such Third Party Claim, the
Indemnified Party may assume and control the defense thereof and the
Indemnifying Party shall cooperate with the Indemnified Party in such defense
and make available to the Indemnified Party, at the Indemnified Party’s expense,
all such witnesses, records, materials and information in the Indemnifying
Party’s possession or under its control relating thereto as are reasonably
required by the Indemnified Party.  The Indemnifying Party shall be permitted to
join in the defense of (but not control) such Third Party Claim and employ
counsel at is expense.  No such Third Party Claim may be settled by either party
without the prior written consent of the other party, which shall not be
unreasonably withheld.  In the event that it is ultimately determined that the
Indemnified Party is not entitled to indemnity hereunder with respect to such
Third Party Claim, the Indemnifying Party shall have no liability to the
Indemnified Party with respect to any Losses relating thereto.  In the event
that it is ultimately determined that the Indemnified Party is entitled to
indemnity hereunder with respect to such Third Party Claim, the Indemnifying
Party shall be liable to the Indemnified Party for all Losses sustained by the
Indemnified Party relating thereto; provided, however, that in the event that a
settlement offer solely for money damages is made by the Third Party Claimant,
and the Indemnifying Party notifies the Indemnified Party in writing of the
Indemnifying Party’s willingness to accept the settlement offer and pay the
amount called for by such offer together with all of the legal fees incurred by
Indemnified Party to the extent it has assumed the defense of such Third Party
Claim, in the event that it is ultimately determined that the Indemnified Party
is








18




--------------------------------------------------------------------------------

entitled to indemnity hereunder with respect to such Third Party Claim, and the
Indemnified Party declines to accept such offer, the liability, if any, of the
Indemnifying Party hereunder shall be limited to the lessor of (i) the amount of
the settlement offer the Indemnified Party declined to accept or (ii) the
aggregate Losses of the Indemnified Party with respect to such claim.

Mixed Responsibility.

If a Third Party Claim presents an issue of mixed responsibility among the
parties, or a circumstances as to which each of them may be required hereunder
to indemnify the other in part, each of the parties shall be entitled to assume
and control the defense of such portion of such Third Party Claim for which it
will bear responsibility at its expense and through counsel of its choice.  Each
Party shall cooperate with the other in such defense and make available to the
other party, at the other party’s expense, all witnesses, pertinent records,
materials and information in such party’s possession or under such party’s
control relating thereto as are reasonably required by the other party.  No such
Third Party Claim may be settled by either party without the prior written
consent of the other party, which shall not be unreasonably withheld.

Unauthorized Settlement.

If the Indemnified Party settles a Third Party Claim without the consent of the
Indemnifying Party in contravention of any of the provisions contained herein,
the Indemnified Party shall not be entitled to indemnity hereunder with respect
to such Third Party Claim.

Limitations Upon Indemnification.

Indemnification Threshold.

The Seller.

Notwithstanding anything to the contrary in this Article VII, the Seller shall
not be liable under this Article VII for any Losses resulting from any breach of
a representation, warranty, covenant or agreement contained in this Agreement or
in any other Seller Document unless such claim involves Losses in excess of Ten
Thousand Dollars ($10,000) or the aggregate amount of all such indemnifiable
Losses incurred or suffered exceeds Ten Thousand Dollars ($10,000), in which
case the Seller shall thereafter be liable for all indemnifiable Losses on a
dollar-for-dollar basis without regard to such Threshold.

The Buyer.

Notwithstanding anything to the contrary in this Article VII, the Buyer shall
not be liable under this Article VII for any Losses resulting from any breach of
a representation, warranty, covenant or agreement contained in this Agreement or
in any other Buyer Document unless such claim involves Losses in excess of Ten
Thousand Dollars ($10,000) or the aggregate amount of all such indemnifable
Losses incurred or suffered exceeds Ten Thousand Dollars ($10,000), and then in
which case the Buyer shall thereafter be liable for all indemnifiable Losses on
a dollar-for-dollar basis without regard to such Threshold.

Invoices.

Any request for indemnification of specific costs shall include invoices and
supporting documents containing reasonably detailed information about the costs
and/or damages for which indemnification is








19




--------------------------------------------------------------------------------

being sought.

Computation of Losses.  

For purposes of calculating any Losses suffered by an Indemnified Party pursuant
to this Agreement, or under any other specific indemnification covenant
contained in this Agreement, each Loss shall bear interest at a fluctuating rate
of interest equal to the prime rate (as published in the Wall Street Journal)
from the date incurred to the date the indemnification payments with respect
thereto is made.

Exclusive Remedy.

From and after the Closing, the indemnities set forth in Sections 7.1 and 7.2
shall be the exclusive remedies of Buyer and Seller and their officers,
directors, employees, agents and affiliates for any breach by the other of any
representation, warranty, covenant or agreement contained in this Agreement; no
such Person shall be entitled to any further indemnification rights or claims of
any nature whatsoever in respect thereof, all of which such Persons hereby
waive; and the parties shall not be entitled to a rescission of this Agreement.



MISCELLANEOUS

Fees and Expenses.

Except as otherwise provided in this Agreement, each Party will bear its own
direct expenses incurred in connection with the negotiation and preparation of
this Agreement and the other Seller Documents and Buyer Documents, as the case
may be, and the consummation and performance of the transactions contemplated by
herein and therein

Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed to have been given if delivered personally or sent by facsimile
transmission, overnight courier, or certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission (provided that a confirmation copy
is sent by overnight courier), one day after deposit with an overnight courier,
or if mailed, five days after the date of deposit in the United States mails, as
follows:




To Buyer:

Hydrodynex, Inc.

451 West 21st Ave.

Spokane, WA 99203

Attention:  Jerod Edington, President




With a copy to:

Michael Espey, Esq.

318 18th Avenue East

Seattle, WA. 98112











20




--------------------------------------------------------------------------------



To Seller:

Zoydan Games, Inc.

108 North Washington, #102

Spokane, WA 99201

Attention:  Rockwell Rutter, President




Any notice given hereunder may be given on behalf of any Party by his counsel or
other authorized representatives.  The address of any Party may be changed on
notice to the other Party duly served in accordance with the foregoing
provisions.

Governing Law.

This Agreement is made pursuant to and shall be governed and construed in
accordance with the laws of the State of Nevada, without regard to the
principles of conflict of laws thereof (the “Governing Law”).  Each Party hereto
(A) hereby irrevocably and unconditionally submits to the exclusive jurisdiction
of any court of the State of Nevada or any federal court sitting in the State of
North Dakota for purposes of any suit, action or other proceeding arising out of
this Agreement or the subject matter hereof brought by any Party, (B) hereby
waives and agrees not to assert, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court, and (C) hereby agrees not to
assert in any such action, suit, or proceeding any right to a jury trial.  Each
Party hereby consents to service of process by certified mail at the address set
forth in this Agreement and agrees that its submission to jurisdiction and its
consent to service of process by mail is made for the express benefit of the
other Party hereto.  Final judgment against any Party, in any action, suit or
proceeding shall be conclusive, and may be enforced in other jurisdictions (A)
by suit, action or proceeding on the conclusive evidence of the fact and of the
amount of any indebtedness or liability of the Party therein described or (B) in
any other manner provided by or pursuant to the laws of such other jurisdiction.

Entire Agreement.

This Agreement, including the Schedules and Exhibits hereto and the Seller
Documents and Buyer Documents herewith are intended to embody the complete,
final and exclusive agreement among the Parties with respect to the purchase of
the Assets and the related transactions and are intended to supersede all
previous negotiations, commitments and writings agreements and representations,
written or oral, with respect thereto and may not be contracted by evidence of
any such prior or contemporaneous agreement, understanding or representations,
whether written of oral.

Assignability; Binding Effect.

This Agreement may not be assigned by a Party without the prior written consent
of the other Parties hereto, which shall not be unreasonably withheld.
 Notwithstanding the foregoing, the Buyer may, in its discretion, transfer and
assign its interests herein, or a portion thereof, to their respective
affiliates.  This Agreement and the rights, covenants, conditions and
obligations of the respective parties hereto and any instrument or agreement
executed pursuant hereto shall be binding upon and enforceable by, and shall
inure to the benefit of, the Parties hereto and their respective heirs,
successors and permitted assigns and legal representatives.

Execution in Counterparts.








21




--------------------------------------------------------------------------------

For the convenience of the Parties and to facilitate execution, this Agreement
may be executed in two (2) or more counterparts, each of which shall be deemed
an original, but all of which shall constitute one and the same document.  In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart evidencing execution by each party hereto.
  Delivery of a telecopied or facsimile version of one or more signatures on
this Agreement shall be deemed adequate delivery for purposes of this Agreement.

Amendments.

This Agreement may not be amended or modified, nor may compliance with any
condition or covenant set forth herein be waived, except by a writing duly and
validly executed by each Party hereto, or in the case of a waiver, the Party
waiving compliance; provided, however that no such waiver shall operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.
 Whenever this Agreement requires or permits a waiver or consent by or on behalf
of any Party hereto, such waiver or consent shall be given in writing.

Publicity.

Prior to the Closing Date and except if and insofar as required by law
(including any applicable stock exchange regulation), no press releases,
announcements or public disclosure of this Agreement or the transactions
contemplated by this Agreement, other than in connection with the efforts of the
owners of the Buyer and key stockholders of the Seller, and their respective
agents, to raise funds pursuant to a private placement transaction of the
Buyer’s equity securities, shall be made by a Party to this Agreement without
the prior knowledge and written consent of the Buyer and the Seller; provided
that subsequent to the Closing Date the Buyer shall not be limited by this
provision.

Agreement to Continue in Full Force.  

Subject to Article VI, this Agreement shall, insofar as it remains to be
performed, continue in full force and effect notwithstanding Closing.

Severability.

In the event that any one or more of the provisions contained in this Agreement,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained in this Agreement shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the Parties hereto
shall be enforceable to the fullest extent permitted by law.

Section Headings.

The Section headings of this Agreement are for convenience of reference only and
shall not be deemed to alter or affect any provision hereof.

Gender and Tenure.

Where the context or construction requires, all words applied in the plural
shall be deemed to have been used in the singular, and vice versa; the masculine
shall include the feminine and neuter, and vice versa; and the present tense
shall include the past and future tense and vice versa.

Third-Party Rights.








22




--------------------------------------------------------------------------------

Nothing in this Agreement, whether express or implied, is intended to confer
rights or remedies under or by reason of this Agreement on any Persons other
than the parties to it, each Indemnified Party and their respective successors
and assigns, nor is anything in this Agreement intended to relieve or discharge
the obligation or liability of any third Persons to any party to this Agreement,
nor shall any provisions give any third Persons any right of subrogations over
or action against any party to this Agreement.

Construction.

The language in all parts of this Agreement shall in all cases be construed
simply, accurately to its fair meaning, and not strictly for our against any of
the parties hereto, without limitation, there shall be no presumption against
any party on the ground that such party was responsible for drafting this
Agreement or any part thereof, and any rule of law, or any legal decision that
would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their respective names by their respective officers duly authorized, as of the
date first written above.




HYDRODYNEX, INC

ZOYDAN GAMES, INC.




By:  __________________________

By:  ____________________________




Name:  ________________________

Name:  __________________________




Title:  _________________________

Title:  ___________________________








23




--------------------------------------------------------------------------------

EXHIBIT A

ZOYDAN ASSETS

At closing the following assets of the Seller, defined as the “Zoydan Assets”
will be acquired by the Buyer:




















24




--------------------------------------------------------------------------------

EXHIBIT B

ASSUMED CONTRACTS




[THE SPECIFIC AGREEMENTS OF THE FOLLOWING TYPES TO BE ASSUMED SHOULD BE LISTED
HERE]  All contracts, agreements, options to purchase mineral rights,
arrangements, licenses, work for hire agreements, employee confidentiality
agreements, instruments and documents of the Seller relating to the Zoydan
Assets or acquired by the Seller entered into or issued prior to the Closing
Date and which are listed in Exhibit A, (the “Assumed Contracts”);














25




--------------------------------------------------------------------------------

EXHIBIT C




NOTICE OF INTENT TO EXERCISE OPTION




________________________




To:

ZOYDAN GAMES, INC.




Reference is made to the Option to Purchase Assets Agreement (the “AGREEMENT”).
Unless otherwise indicated, capitalized terms used herein shall have the
meanings ascribed to them in the AGREEMENT.




Please be advised that the undersigned hereby exercises the OPTION.




We hereby elect to purchase the ZOYDAN ASSETS, as described in the AGREEMENT.
 The consideration for the purchase of these assets is Forty Two Million
(42,000,000) shares of restricted Common Stock of HYDRODYNEX, INC. (the
"Shares"), pursuant to the terms and conditions of the AGREEMENT.




The undersigned will deliver a certificate representing the Shares, the
aggregate OPTION price for the purchase of the ZOYDAN ASSETS.










Date: ______________  ______, 2014.













OPTIONEE:    HYDRODYNEX, INC.







Signature:__________________________




Name:____________________________




Title: _____________________________








26


